Citation Nr: 0615868	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-28 222	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of the overpayment of educational 
assistance benefits in the amount of $115.82 for the period 
of March 26, 2004 to March 31, 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The appellant is the daughter of the veteran.  The veteran 
served on active duty from December 1975 to December 1978.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 determination of the Committee on 
Waivers and Compromises at the Education Center in Muskogee, 
Oklahoma, which denied the benefit sought on appeal. 

FINDINGS OF FACT

In an April 2005 determination, the Committee on Waivers and 
Compromises found that the overpayment of educational 
assistance benefits in the amount of $115.82 had been waived, 
affording the appellant a complete grant of the benefits 
sought on appeal.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to a waiver of the 
overpayment of educational assistance benefits in the amount 
of $115.82.  38 U.S.C.A. §§ 3014, 3034, 5113 (West 2002); 38 
C.F.R. §§ 21.4135, 21.4136 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this case is before the Board on appeal from 
a May 2004 determination of the RO's Committee on Waivers and 
Compromises, which denied the appellant's request for a 
waiver of the overpayment of educational assistance benefits 
provided to her, in the amount of $115.82.  The appellant 
timely appealed the RO's determination to the Board, and the 
RO certified her appeal and transferred it to the Board for 
purposes of a hearing.
 
The record further reflects that in February 2006, the 
veteran appeared for a hearing and reported that the debt of 
the appellant had been waived.  Subsequently, documentation 
was provided which reflected that the Committee on Waivers 
and Compromises had decided to grant the appellant's request 
for waiver of the benefits, in full.  The record does not 
contain, official notice of the appellant's withdrawal of 
this appeal.

In sum, the issue certified for appeal was rendered moot by 
way of a decision issued by the RO in April 2005.  As such, 
the Board finds that the benefits sought on appeal have been 
granted in full.  Accordingly, the appeal must be dismissed.  
38 U.S.C.A. § 7108 (West 2002).

ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


